Citation Nr: 0844038	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
sinusitis, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which, in 
pertinent part, found that new and material evidence had not 
been submitted to reopen claims for entitlement to service 
connection for sinusitis, a low back disability, and pes 
planus.  The RO also denied entitlement to service connection 
for hearing loss and tinnitus.  


FINDINGS OF FACT

1.  A March 1955 unappealed rating decision denied 
entitlement to service connection for sinusitis.

2.  The evidence received since the March 1955 final rating 
decision is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's current sinusitis was incurred during 
active duty service.  

4.  The veteran's claim for entitlement to service connection 
for a low back disability was initially denied in an 
unappealed March 1955 rating decision.  The veteran's attempt 
to reopen his claim was denied in a September 1999 Board 
decision.  

5.  The evidence received since the September 1999 Board 
decision is cumulative or redundant of the evidence 
previously of record and does not raise a reasonable 
possibility of substantiating the claim.

6.  The veteran's claim for entitlement to service connection 
for pes planus was initially denied in an unappealed March 
1955 rating decision.  The veteran's attempt to reopen his 
claim was denied in a September 1999 Board decision.  

7.  The evidence received since the September 1999 Board 
decision is cumulative or redundant of the evidence 
previously of record and does not raise a reasonable 
possibility of substantiating the claim.

8.  Current hearing loss or tinnitus has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for sinusitis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Service connection for the veteran's sinusitis is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

3.  New and material evidence has not been received to reopen 
a claim for service connection for a low back disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  New and material evidence has not been received to reopen 
a claim for service connection for pes planus.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

5.  Hearing loss and tinnitus were not incurred or aggravated 
during active service, and their incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with respect to the claim for sinusitis, further assistance 
is unnecessary to aid the veteran in substantiating his 
claim.  

In a letter issued in April 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
In the April 2004 VCAA letter, the veteran was provided 
notice of the criteria necessary for reopening a previously 
denied claim.  In addition, he was informed of the reasons 
for his prior denials of service connection.  VA has 
therefore substantially fulfilled its specific duties to 
notify with regard the veteran's claims to reopen.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The veteran was notified of the first three elements of the 
Dingess notice by the April 2004 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claims, as the claims are 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded VA examinations or medical 
opinions in response to his claims but has determined that no 
such examinations or opinions are required.  The medical 
evidence of record is sufficient to decide the claims and 
there is no reasonable possibility that such examinations 
would result in evidence to substantiate the claims.  

With respect to the claims to reopen, the Board has 
determined that new and material evidence has not been 
submitted to reopen these claims and therefore the scheduling 
of VA examinations is not necessary.  Regarding the veteran's 
claims for entitlement to service connection for hearing loss 
and tinnitus, the record contains no competent evidence that 
the veteran has the claimed disabilities.  Therefore, a VA 
examination is not required by the duty to assist and 
remanding the claims for a VA examination would only further 
delay the case.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

New and Material Claims
Legal Criteria

A claim which has been finally denied in an unappealed rating 
or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

Sinusitis

The veteran was denied entitlement to service connection for 
sinusitis in a March 1955 unappealed rating decision.  The RO 
determined that the evidence of record did not establish that 
the veteran had a current disease or disability.  The 
subsequently received evidence includes records of treatment 
from the veteran's private physician showing treatment and a 
diagnosis of sinusitis dating from October 1955 to the 
present.  This evidence of current sinusitis is clearly new 
and material and reopening of the claim is in order.

Low Back Disability

The veteran was initially denied entitlement to service 
connection for a back condition in an unappealed March 1955 
rating decision.  While the service treatment records showed 
that the veteran complained of a sore back following a fall 
in June 1954, the RO determined that the veteran did not have 
a current back disability as there was no evidence of back 
pathology or orthopedic disease upon VA examination in March 
1955.  

The veteran attempted to reopen his claim in March 1997; the 
attempt was denied in a September 1999 Board decision.  The 
Board found that although the record now medical evidence of 
a current back condition, there was no evidence of a back 
disability until many years after the veteran's separation 
from active duty service.  In addition, there was no medical 
evidence of a nexus between the veteran's current back 
condition and his back injury during active duty service.  
Therefore, the new evidence was not so significant that it 
must be considered in order to fairly decide the claim, and 
was therefore not material.  

The veteran's current claim to reopen was received in January 
2004.  The evidence received subsequent to the September 1999 
Board decision includes records of outpatient treatment with 
a private physician and the Pittsburgh VA Medical Center 
(VAMC) for degenerative changes of the lumbar spine with 
stenosis and peripheral neuropathy of the lower extremities.  
The veteran has also submitted an October 2006 letter from 
one of his fellow servicemen stating that he witnessed the 
veteran fall and injure his back during active duty service.  

The Board finds that this evidence is cumulative of the 
evidence of record at the time of the Board's September 1999 
decision, and does not raise a reasonable possibility of 
substantiating the claim.  The veteran's service treatment 
records  documented the in-service back injury described by 
the October 2006 buddy statement, and the veteran also 
described the circumstances of his injury in his testimony at 
his September 1997 hearing that was of record in September 
1999.  
The additional evidence also includes the veteran's reports 
to his physicians that his back pain began with an injury in 
service, however, this does not constitute medical evidence 
of a nexus between his disability and active duty service.  
Information that is simply recorded by a medical examiner, 
without any additional medical comment, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

In short, the evidence added to the record since the 
September 1999 Board decision does not raise a reasonable 
possibility of substantiating the claim as it does not 
provide a link between the veteran's current back disability 
and his active duty service.  Because new and material 
evidence has not been received, the claim for service 
connection for a low back disability is not reopened.  

Pes Planus

The veteran was initially denied entitlement to service 
connection for pes planus in an unappealed March 1955 rating 
decision.  The evidence of record at that time included 
service treatment records, that showed a diagnosis of flat 
feet in November 1954, and a March 1955 VA examination report 
diagnosing asymptomatic second degree juvenile type bilateral 
pes planus.  The RO determined that the veteran's pes planus 
was a developmental abnormality and was therefore not 
considered a disability under the law.  

The veteran attempted to reopen his claim in March 1997.  In 
September 1999 the Board denied the claim.  It determined 
that the record contained no evidence of symptomatic pes 
planus upon VA examinations in 1956 and 1959, and no evidence 
of active foot pathology until many years after service.  In 
addition, there was no evidence of an acquired type pes 
planus linked to service.  Therefore, the evidence submitted 
since the March 1955 rating decision was not so significant 
that it must be considered in order to fairly decide he claim 
and was not material.  

The veteran's current claim to reopen was received in January 
2004.  The evidence received subsequent to the September 1999 
Board decision includes treatment records from a private 
doctor and the Pittsburgh VAMC documenting complaints of pain 
and numbness in the veteran's feet.  An October 2003 VA 
lumbar spine CT showed disc herniation with compression of 
the L4 nerves and the veteran has been consistently treated 
for peripheral neuropathy of the lower extremities and feet.  

The evidence added to the record since the September 1999 
Board decision does not raise a reasonable possibility of 
substantiating the claim and is therefore not new and 
material.  It does not pertain to whether the veteran 
acquired pes planus during service and does not indicate that 
he has manifested any symptoms of his previously diagnosed 
pes planus.  In fact, the only complaints related to the 
veteran's feet since September 1999 have been attributed to 
peripheral neuropathy from his low back disability.  
Therefore, the evidence is not new and material and reopening 
of the claim is not warranted.  

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hearing loss due 
to organic disease of the nervous system, are presumed to 
have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Reopened Sinusitis Claim

Because the RO has previously adjudicated the veteran's claim 
on the merits; he is not prejudiced by the Board's 
consideration of his claim on that basis.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that the medical evidence of record supports 
the veteran's contention that his current sinusitis is 
etiologically related to active duty service.  Service 
treatment records show that the veteran was treated several 
times for sinusitis and was diagnosed with the condition in 
June 1954.  His examination for separation in January 1955 
noted multiple in-service treatments for frontal sinusitis.

In addition, while the veteran had no sinus pathology at his 
March 1955 VA examination, in support of his claim he 
submitted a statement from his private physician in December 
1955 establishing that he had been diagnosed with sinusitis.  
The record shows that the veteran has continued to receive 
treatment for sinusitis with his private doctors and at a 
VAMC to the present.  He has also consistently reported that 
his sinusitis began during active duty service.

Although the record does not contain a medical opinion 
linking the veteran's sinusitis to his active duty service, 
the Board finds that the medical evidence of record shows 
that the veteran's current sinusitis was incurred during 
active duty service.  The Board notes that the veteran was 
treated and diagnosed with sinusitis during active duty 
service, and he has continued to undergo treatment for 
similar symptomatology since his discharge.  Therefore, the 
medical record supports a finding of continuity of 
symptomatology and service connection for this disability is 
warranted.

Hearing Loss and Tinnitus

During a September 1997 hearing in connection with a claim 
for an ear disability, he testified that his ear drum was 
punctured by a doctor during service.  He was asked if this 
injury had caused hearing loss, but responded only that it 
had caused pain.  

Service treatment records are negative for any evidence of 
hearing loss or tinnitus and the veteran was treated twice 
for ear pain in October 1953.  The examination for separation 
in January 1955 shows that the veteran's ears were found to 
be normal.  

The record establishes that the veteran was diagnosed with 
Eustachian tube dysfunction by his private physician in 
February 1996, more than forty years after his separation 
from active duty service, following complaints of right ear 
pain.  The veteran did not complain of hearing loss or 
tinnitus at that time.  In fact, the clinical record contains 
no evidence of hearing loss or tinnitus.  On the contrary, 
during a February 2002 examination at the VAMC, he denied 
experiencing hearing loss.  

The veteran has not reported current hearing loss or tinnitus 
at any time during the current appeal.  There is no other 
competent evidence since service showing hearing loss or 
tinnitus. 

Absent proof of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim.











							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for sinusitis is reopened.

Entitlement to service connection for sinusitis is granted.

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for a low 
back disability is denied.

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for pes 
planus is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


